DETAILED ACTION
Receipt is acknowledged of Applicant’s Response, dated 10 October 2022, which papers have been made of record.
Claims 1-19 are currently presented for examination, of which claims 16-19 have been withdrawn from consideration.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the bonding agent" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4-5, 8-15
Claims 1-2, 4-5, and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent 4,454,701 to Walter (hereinafter “Walter”).
Regarding claim 1, Walter discloses a fastener (1) for temporarily or permanently connecting objects to each other, comprising: a nail (2) comprising a shaft (shaft unnumbered, central region of nail at texture 5) having a longitudinal axis (vertical axis can be drawn through nail), a head (3) at a first end of the shaft (upper end of shaft with respect to Fig. 1) that is wider than the shaft (see Fig. 1) and a tip (4) at a second end of the shaft (lower end of shaft); and a guide wire (6) bonded to the nail (via band 10) in at least one location along the shaft (see Fig. 1), wherein the guide wire has a longitudinal length (see Fig. 1) that extends a distance past the tip of the nail (see Fig. 1), wherein the bond between the nail and the wire is adapted to be broken (see Col. 2, lines 45-55) when the fastener is driven into a predrilled surface in the objects.
Regarding claim 2, Walter discloses the limitations of claim 1, and further Walter discloses that the guide wire (6) extends out past the tip (4) a distance of at least 20% of the length of the nail (2), measured along the longitudinal axis (see Figs. 1 and 4).  While Walter does not explicitly disclose numerical lengths, Walter teaches that the guide wire (6) and the nail (2) may have the same length (see Col. 2, lines 12-13), and the figures show approximately the same length of the wire below the tip of the nail, which appears to be substantially more than 20% of the length.
Regarding claim 4, Walter discloses the limitations of claim 1, and further Walter discloses that the guide wire (6) is cylindrical (see Figs. 1 and 2), and that the guide wire has a diameter that is less than the diameter of the shaft (see Col. 2, lines 12-14).  Walter does not provide numerical values for the diameters, however it appears from Figures 1 and 9 that the diameter of the guide wire is less than a third of the diameter of the shank of the nail 2, such that the guide wire is understood to have a diameter of less than 48% of the shaft.
Regarding claim 5, Walter discloses the limitations of claim 1, and further Walter discloses that the head (3) extends outwardly in a direction perpendicular to the longitudinal axis a distance greater than the guide wire (6; see Fig. 8), measured at one location where the guide wire is bonded to the shaft (at ring 10; see Fig. 8).
Regarding claim 8, Walter discloses the limitations of claim 1, and further Walter discloses that the guide wire (6) runs parallel with the shaft (see Fig. 1) along the length of the shaft.
Regarding claim 9, Walter discloses the limitations of claim 8, and further Walter discloses that the guide wire (6) extends out past the tip (4) a distance of at least 25% of the length of the nail (2), measured along the longitudinal axis (see Figs. 1 and 4).  While Walter does not explicitly disclose numerical lengths, Walter teaches that the guide wire (6) and the nail (2) may have the same length (see Col. 2, lines 12-13), and the figures show approximately the same length of the wire below the tip of the nail, which appears to be substantially more than 25% of the length.
Regarding claim 10, Walter discloses the limitations of claim 9, and further Walter discloses that the guide wire (6) is cylindrical (see Figs. 1 and 2), and that the guide wire has a diameter that is less than the diameter of the shaft (see Col. 2, lines 12-14).  Walter does not provide numerical values for the diameters, however it appears from Figures 1 and 9 that the diameter of the guide wire is less than a third of the diameter of the shank of the nail 2, such that the guide wire is understood to have a diameter of less than 37% of the shaft.
Regarding claim 11, Walter discloses the limitations of claim 1, and further Walter discloses that the bond between the guide wire (6) and the nail (2) is formed by one or more of a) connection of the guide wire to the nail without the bonding agent and b) a tie (10).
Regarding claim 12, Walter discloses the limitations of claim 11, and further Walter discloses that the guide wire (6) comprises a loop (10; see Fig. 2) formed at one end of the guide wire, wherein the loop bonds the guide wire to the nail (2).
Regarding claim 13, Walter discloses the limitations of claim 12, and further Walter discloses that the loop (10) is disposed adjacent at the first end of the shaft (5; see Fig. 6).
Regarding claim 14, Walter discloses the limitations of claim 11, and further Walter discloses that the tie (10) is one or more of a clip, band, and washer (see Fig. 2; Walter calls the tie a band).
Regarding claim 15, Walter discloses the limitations of claim 14, and further Walter discloses that the tie (10) extends around the outside of both the guide wire (6) and the nail (2) to form the bond therebetween (see Fig. 2, tie shown surrounding both wire and nail).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3, and alternatively, Claims 2, 4, 9, and 10
Claims 2-4 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claims 1 and 8.
Regarding claim 2, Walter discloses the limitations of claim 1, and further Walter discloses that the guide wire (6) extends out past the tip (4) a distance of at least 20% of the length of the nail (2), measured along the longitudinal axis (see Figs. 1 and 4).  While Walter does not explicitly disclose numerical lengths, Walter teaches that the guide wire (6) and the nail (2) may have the same length (see Col. 2, lines 12-13), and the figures show approximately the same length of the wire below the tip of the nail as the length of the nail, which appears to be substantially more than 20% of the length.  In the event that Applicant does not agree that the guide wire extends at least 20% of the length of the nail past the tip of the nail, the MPEP instructs the examiner that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04(VI)(A)).  There is nothing of record explaining how the claimed dimensions would result in a different performance compared to the device of Walter, and it would be within the level of ordinary skill in the art to select any desired length suitable for introducing the guide wire (6) into an opening in the workpiece before while the length of the guide wire extends through a workpiece (see Col. 2, lines 35-44) dependent on the thickness of the workpiece.  Where such a workpiece has a thickness of at least 20% the length of the nail, it would be obvious to select a guide wire length extending past the nail at least 20% the length of the nail.
Regarding claim 3, Walter discloses the limitations of claim 1, and further Walter discloses that the guide wire (6) has a hardness less than the hardness of the nail (2; see Col. 2, lines 7-10).  Walter does not explicitly provide that the hardness is measured using the Rockwell hardness according to ASTM-E18-20, however one having ordinary skill in the art would understand that a “very hard metal” and a “relatively soft malleable metal” will have the relative hardness as claimed under the conventionally and well-known measurement scheme.  Walter teaches that the nail is of hard material such that, during driving of the assembly, the guide wire is deformed during contact with the nail (see Col. 2, lines 56-61) such that one having ordinary skill in the art would understand that the nail is harder than the guide wire under conventional and well-known hardness scales, including the Rockwell scale.
Regarding claim 4, Walter discloses the limitations of claim 1, and further Walter discloses that the guide wire (6) is cylindrical (see Figs. 1 and 2), and that the guide wire has a diameter that is less than the diameter of the shaft (see Col. 2, lines 12-14).  Walter does not provide numerical values for the diameters, however it appears from Figures 1 and 9 that the diameter of the guide wire is less than a third of the diameter of the shank of the nail 2, such that the guide wire is understood to have a diameter of less than 48% of the shaft. In the event that Applicant does not agree that the guide wire diameter is less than 48% of the diameter of the shaft, the MPEP instructs the examiner that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04(VI)(A)).  There is nothing of record explaining how the claimed dimensions would result in a different performance compared to the device of Walter, and it would be within the level of ordinary skill in the art to select any desired diameter of guide wire less than the diameter of the nail (Col. 2, lines 12-14) such that the diameter of the guide wire and the diameter of the nail are larger than the diameter of the hole (16; Col. 2, lines 26-28).  It would be within the level of ordinary skill in the art to select nails and guide wires having thicknesses such that the diameter of the guide wire is less than 48% of the diameter of the shaft of the nail.
Regarding claim 9, Walter discloses the limitations of claim 8, and further Walter discloses that the guide wire (6) extends out past the tip (4) a distance of at least 25% of the length of the nail (2), measured along the longitudinal axis (see Figs. 1 and 4).  While Walter does not explicitly disclose numerical lengths, Walter teaches that the guide wire (6) and the nail (2) may have the same length (see Col. 2, lines 12-13), and the figures show approximately the same length of the wire below the tip of the nail, which appears to be substantially more than 25% of the length. In the event that Applicant does not agree that the guide wire extends at least 25% of the length of the nail past the tip of the nail, the MPEP instructs the examiner that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04(VI)(A)).  There is nothing of record explaining how the claimed dimensions would result in a different performance compared to the device of Walter, and it would be within the level of ordinary skill in the art to select any desired length suitable for introducing the guide wire (6) into an opening in the workpiece before while the length of the guide wire extends through a workpiece (see Col. 2, lines 35-44) dependent on the thickness of the workpiece.  Where such a workpiece has a thickness of at least 25% the length of the nail, it would be obvious to select a guide wire length extending past the nail at least 25% the length of the nail.
Regarding claim 10, Walter discloses the limitations of claim 9, and further Walter discloses that the guide wire (6) is cylindrical (see Figs. 1 and 2), and that the guide wire has a diameter that is less than the diameter of the shaft (see Col. 2, lines 12-14).  Walter does not provide numerical values for the diameters, however it appears from Figures 1 and 9 that the diameter of the guide wire is less than a third of the diameter of the shank of the nail 2, such that the guide wire is understood to have a diameter of less than 37% of the shaft. In the event that Applicant does not agree that the guide wire diameter is less than 37% of the diameter of the shaft, the MPEP instructs the examiner that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.” (See MPEP 2144.04(VI)(A)).  There is nothing of record explaining how the claimed dimensions would result in a different performance compared to the device of Walter, and it would be within the level of ordinary skill in the art to select any desired diameter of guide wire less than the diameter of the nail (Col. 2, lines 12-14) such that the diameter of the guide wire and the diameter of the nail are larger than the diameter of the hole (16; Col. 2, lines 26-28).  It would be within the level of ordinary skill in the art to select nails and guide wires having thicknesses such that the diameter of the guide wire is less than 37% of the diameter of the shaft of the nail.
Claim 6
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1 above, and further in view of United States Patent 4,275,637 to Herb (hereinafter “Herb”).
Regarding claim 6, Walter discloses the limitations of claim 1, and further Walter disclose that a bonding agent (band 10) bonds the guide wire (6) to the nail (2).  Walter does not explicitly disclose that the bonding agent is one or more of a solder, glue, tape, adhesive, or welding agent.  
However, it is known in the art of fastener assemblies to join components using adhesives.  For example, Herb teaches such a fastener assembly.  Herb teaches a fastener comprising a fastener (1) with a band member (3) and a second fastener (2) such that one fastener extends beyond the end of the other in a preassembled state (see Fig. 2; Col. 5, lines 39-42).  The band member extends around the fasteners and forms a recess (4) which receives the second fastener (2; Col. 4, lines 48-60).  The attachment between the fasteners is intended to be broken (see Col. 6, lines 9-12) and the joining may also be provided with an adhesive or weldment (14; see Col. 6, lines 6-15), and Herb teaches that welding can be used to temporarily secure the fasteners.
It would have been obvious to one having ordinary skill in the art to modify the device taught by Walter to include an adhesive or weldment to secure the guide wire and the nail, as taught by Herb.  (See MPEP 2143(A)).  The resulting device would predictably operate in substantially the manner taught by Walter, including providing a separable connection which can be destroyed during driving, as taught by both Walter and Herb.  Herb teaches that the use of a band or ring connecting the fasteners has a similar effect to welding or an adhesive, such that one having ordinary skill in the art would reasonably predict that substituting the band of Walter for a weldment would function in the same manner.
Thus, the combination of Walter and Herb teaches the limitations of claim 6.
Claim 7
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Walter as applied to claim 1 above, and further in view of United States Patent Applicant Publication 2015/0071734 to Vallejo (hereinafter “Vallejo”).
Regarding claim 7, Walter discloses the limitations of claim 1, however Walter does not disclose that the nail head is a duplex head.  Walter teaches that the nail may be a nail suitable for driving into concrete (see Col. 1, lines 32-34 and Col 2, lines 7-8).
Vallejo teaches a nail for driving into concrete (see abstract) having a duplex head (52, 41; see Fig. 2B).
It would have been obvious to one having ordinary skill in the art to modify the device taught by Walter to include another and conventional nail, such as the nail having a duplex head taught by Vallejo. (See MPEP 2143(A)). The resulting fastener assembly would be expected to behave in substantially the manner taught by Walter, since both nails are suitable for driving into concrete.  The band (10) of Walter would be reasonably expected to attach the wire to any conventional nail.
Thus, the combination of Walter and Vallejo teaches the limitations of claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRELL C. FORD whose telephone number is (313)446-6515. The examiner can normally be reached 8:30 AM to 5:15 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/D.C.F/Examiner, Art Unit 3726                                                                                                                                                                                                        


/SARANG AFZALI/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        11/05/2022